Citation Nr: 0815932	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  04-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a protein S 
deficiency.

2.  Entitlement to service connection for a right hand 
disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from March 1997 to February 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In November 2006, the veteran testified before the 
undersigned Acting Veterans Law judge via videoconference.  A 
copy of the hearing transcript is of record and has been 
reviewed.

In September 2007, the Board referred this case for a VA 
medical opinion with regard to the veteran's service 
connection claim for protein S deficiency.  

The Board notes that the veteran is claiming service 
connection for protein S deficiency with right hand pain, 
numbness, and tingling.  During his hearing, he requested 
that consideration be given to awarding service connection 
for a right hand pain, numbness and tingling, as a separate 
disability.  As such, the Board has added a separate issue of 
service connection for a right hand disability, as reflected 
on the title page of this decision.  Such issue is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Protein S deficiency is a laboratory finding, which has not 
been conclusively demonstrated; there is no competent medical 
evidence showing that the veteran has a current disability 
manifested by, or attributable to, any current protein S 
deficiency; and there is no medical evidence relating any 
protein S deficiency to service, or to a service-connected 
disability.  

CONCLUSION OF LAW

A disability manifested by protein S deficiency was not 
incurred in or aggravated by service, and is not proximately 
due to, or the result of, the veteran's service-connected 
right shoulder disability.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

Here, the AOJ initially sent a VCAA letter to the veteran in 
February 2003.  A subsequent VCAA letter that fully addressed 
all four notice elements was sent to the veteran in April 
2006, after the initial AOJ decision on appeal.  
Collectively, these letters informed the veteran of what 
evidence was required to substantiate the claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  
The veteran was asked to submit evidence and/or information 
in his possession to the AOJ.  The veteran was also advised 
as to how disability ratings and effective dates are 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although complete VCAA notice was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The record contains service medical 
records, VA medical evidence, and an internet article.  The 
veteran was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge.  The appellant was also afforded VA 
medical examination, and his case was referred for a VHA 
opinion.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303 (2007).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service-
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2007).

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2007); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein.  
Even though a congenital defect, by its nature, pre-exists 
service, and service connection on the basis of incurrence in 
service may not be granted, service connection for a 
congenital defect may be awarded if the congenital defect was 
aggravated through superimposed injury during active service.  
See VAOPGCPREC 82-90 (July 18, 1990).  

Background and Analysis

The veteran is seeking service connection for protein S 
deficiency.  By way of history, a service medical record 
dated in May 1999 shows that the veteran reported a three 
week history of numbness and tingling in the right hand and 
arm.  It was noted that his mother had Protein S disease with 
similar symptoms and the patient was concerned.  He had 
coolness of the right upper extremity.  According to a June 
1999 service medical record, it was noted that the veteran's 
blood work showed that the veteran's protein S antigen was 94 
percent; assessment was no evidence of protein S deficiency.  
Subsequently, in October 2002, during service, the veteran's 
protein S antigen was found to be 22 Lf, with a reference 
range of 62.0 - 162.0.

A May 2003 VA examination report shows an impression of 
Protein S deficiency, which was noted to be an autosomally 
transmitted genetic disease.  

In September 2007, the veteran's case was referred for a VA 
opinion.  In October 2007, S. Boswell, M.D., a VA 
hematologist and oncologist, concluded that the veteran's 
laboratory testing for protein S deficiency was inconclusive, 
and that it is less likely that any possible protein S 
deficiency is related to his right shoulder disability.

On review, the Board finds that service connection for 
protein S deficiency is not warranted.  The Board finds the 
September 2007 VA findings and opinion to be highly 
probative, as they were rendered following a thorough review 
of the veteran's claims folder and pointed to medical 
research.  Significantly, Dr. Boswell concluded that the 
veteran's laboratory testing for protein S deficiency was 
inconclusive.  He explained that the testing is inconclusive, 
in part, because the measurement of total and free protein S 
antigen was done on different occasions, and it is not clear 
what the clinical situation was at the time of free protein S 
measurement.  He also indicated that it is known that 
intercurrent illnesses, such as infections, can reduce the 
free protein S level because protein S binds to acute phase 
reactants.  

The first element that must be satisfied in any service 
connection claim is a showing of a current disability.  As 
noted, the laboratory tests for protein S deficiency are 
inconclusive.  Nevertheless, even assuming that the veteran 
currently has an protein S deficiency, and has had such 
deficiency since service, under applicable regulation, the 
term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995). The Board notes that a symptom, without a diagnosed 
or identifiable underlying malady or condition, does not, in 
and of itself, constitute a "disability" for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  A protein S deficiency represents only 
a laboratory finding, and not an actual disability, in and of 
itself, for which VA compensation benefits are payable. See 
61 Fed. Reg. 20440, 20445 (May 7, 1996).  Without objective 
evidence of a current disability, the veteran's service 
connection claim for protein S deficiency must fail.  See 
Brammer, supra.

The Board has noted that the veteran testified that a protein 
S deficiency places him at risk for thrombosis.  However, 
there is no evidence that such an event has ever occurred to 
the veteran.  The only medical opinion which is of record 
weighs against the claim. The VA examination in May 2003 
noted that there was no evidence of thrombosis.  More 
recently, in October 2007, Dr. Boswell indicated that what is 
striking about the veteran's case is that he has not 
experienced, by any clinical observations, thrombosis.  It 
was noted that the veteran suffered trauma to the right 
shoulder without complication of a clot.  Dr. Boswell stated 
that the veteran's history shows right hand pain and 
neuropathy, but there is no connection between neuropathy and 
thrombosis outside of the context of demonstration of a nerve 
plexopathy associated with a large compressive 
brachial/axillary thrombus.  Dr. Boswell stated that the 
highest risk event associated with thrombosis was the 
veteran's shoulder surgery, which was uncomplicated.  Dr. 
Boswell essentially concluded that all of the above-mentioned 
factors weigh against a connection between possible protein S 
deficiency and the veteran's neuropathy. 

In sum, the Board finds that the most probative evidence of 
record is against a finding that the veteran has a current 
disability attributable to any protein S deficiency.  Thus, 
the Board finds that the veteran's claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for protein S deficiency is 
denied.


REMAND

The veteran is also seeking service connection for a right 
hand disability, claimed as right hand pain, numbness, and 
tingling.

Given the fact that the veteran is currently service-
connected for a right shoulder disability, status-post 
dislocation and surgery, and he has current complaints of 
pain, numbness and tingling of the right hand, the Board 
finds that a VA neurological examination is necessary to 
determine whether his right hand symptoms are related to his 
right shoulder disability.  Dr. Boswell, in his October 2007 
opinion, suggested that the veteran's right hand symptoms 
might be of orthopedic or neurologic origin.  


Accordingly, the case is REMANDED for the following action:

1.  The RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his service connection claim for a right 
hand disability claimed as secondary to 
the service-connected shoulder disorder. 

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing for his service connection 
claim.

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to the claim.

2.  The veteran should be scheduled for a 
VA examination to determine the nature, 
extent, onset and etiology of any right 
hand disability such as pain or numbness.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims folder 
should be made available to and reviewed 
by the examiner.  The examiner should 
diagnose any right hand disability found 
to be present.  If a diagnosis is 
rendered, the examiner should consider 
the available medical evidence and opine 
as to whether there is a 50% probability 
or greater that any current right hand 
disability is related to service-
connected right shoulder disability.  A 
complete rationale should be provided for 
any findings or opinions.

3.  Upon completion of the above- 
requested development and any development 
deemed necessary, the RO should 
readjudicate the veteran's service 
connection claim for a right hand 
disability.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


